Order entered May 7, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00589-CV

                           GREYHOUND LINES, INC., Appellant

                                             V.

                                  JANIE REEVES, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-09239

                                          ORDER
       Before the Court is appellant’s May 3, 2013 unopposed motion for extension of time to

file reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief shall be filed on or

before May 10, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE